DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/10/2020 and 09/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (JPH09270084; Document and English translation provided by the applicant).
	Regarding claim 1, Miyazawa teaches a smoke detector (20) for an air duct (40/40a; Figure 2) comprises a sampling space (internal space of element 27; See Figures 1-3) in fluid communication with the air duct (holes 27b of element 27 permits air to pass through the internal space of element 27, thus being in fluid communication in with the air duct 40/40a; [0019]; See Figure 2) and a photoelectric detection system (21, 23, 25 and 26; Figures 1-3), wherein the sampling space (internal space created by element 27; See Figures 1-3) is enclosed by a removable sampling space enclosure (32, 39 and 35; element 35 is to be replaced; therefore, it is removable in order to be replaced; [0023]) having an optic window (35; [0023]; Figures 1-3), and the photoelectric detection system (21, 23, 25 and 26; Figures 1-3) is located adjacent to the optic window (elements 25, 26, 21 and 23 are part of the smoke detector 20; therefore, as seen from Figures 1-3, elements 25, 26, 21 and 23 are adjacent to the optic window 35).

	Regarding claim 4, Miyazawa teaches wherein the photoelectric detection system (21, 23, 25 and 26; Figures 1-3) comprises at least one light emitter (21; [0030]; Figures 1-2) and at least one light receiver (26; Figures 1-2; [0022, 0031]).

Regarding claim 5, Miyazawa teaches wherein the at least one light receiver (26) receives light at different angles ([0022]) from the at least one light emitter (Figures 1-2 demonstrate the detection diode 26 receiving light at different angles from the light emitter 21; [0022]).

Regarding claim 7, Miyazawa teaches a light mold (left portion of 28 and 22; Figures 1-2; [0016-0017]).

Regarding claim 8, Miyazawa teaches wherein the light mold (left portion of 28 and 22; Figures 1-2; [0016-0017]) forms a portion of the sampling space enclosure (left portion of 28 and 22 is a portion of the enclosure for the sampling space; See Figures 1-2).
Regarding claim 11, Miyazawa teaches wherein the sampling space enclosure comprises two portions (first portion is element 35 and the second portion is element 39; See Figures 1-3).

Regarding claim 12, Miyazawa teaches a method for detecting smoke ([0019]) in an air duct (40/40a; Figures 1-2) comprising emitting light into a removable sampling space enclosure (light emitting diode 21 emits light into the internal space formed by elements 17, 35, left side of 28 and 22; [0016-0017]; Figures 1-3), receiving light from the sampling space enclosure (internal space formed by elements 17, 35, left side of 28 and 22) at multiple angles (Figure 2 demonstrates that diodes 25 and 26 receives light from the internal space created by element 27 at different angles; [0022 and 0025]) using a photoelectric detections system (21, 23, 25 and 26; Figures 1-3), and comparing the emitted light to the received light ([0043-0044]), wherein the sampling space enclosure (internal space formed by elements 17, 35, left side of 28 and 22) comprises an optic window (35) and encloses a sampling space in fluid communication with the air duct (optic window encloses a sampling space created by element 17; See Figures 1-3) and wherein the photoelectric detection system (21, 23, 25 and 26; Figures 1-3) comprises at least one light emitter (21) and at least one light receiver (25) and is located adjacent to the optic window (elements 25, 26, 21 and 23 are part of the smoke detector 20; therefore, as seen from Figures 1-3, elements 25, 26, 21 and 23 are adjacent to the optic window 35).

Regarding claim 13, Miyazawa teaches wherein the photoelectric detection system (25, 26, 21 and 23) comprises multiple light receivers (25 and 26; Figures 1-3) configured to receive light at different angles (As seen from Figure 2, the light receiving diodes receive light at different angles).

Regarding claim 14, Miyazawa teaches a method of maintaining a smoke detector (20; Figures 1-3) for an air duct (40/40a; Figure 2) comprising cleaning or replacing ([0023]) at least one portion (35; Figures 1-3) of a sampling space enclosure (enclosure is made by elements 35, 27, 22 and left part of 28; See Figures 1-3), wherein the sampling space enclosure (enclosure is made by elements 35, 27, 22 and left part of 28; See Figures 1-3) encloses a sampling space (internal space of 27; See Figures 1-3) in fluid communication with the air duct (holes 27b of element 27 permits air to pass through the internal space of element 27, thus being in fluid communication in with the air duct 40/40a; [0019]; See Figure 2) and the smoke detector (20) comprises a photoelectric detection system (21, 23, 25 and 26; Figures 1-3) located adjacent (elements 25, 26, 21 and 23 are part of the smoke detector 20; therefore, as seen from Figures 1-3, elements 25, 26, 21 and 23 are adjacent to the optic window 35) to an optic window (35) of the sampling space enclosure (enclosure is made by elements 35, 27, 22 and left part of 28; See Figures 1-3).

Regarding claim 16, Miyazawa teaches wherein cleaning ([0023]) comprises removing at least a portion (35; Figures 1-3) of the sampling space enclosure ([0023]) from the smoke detector (20) and removing contaminants ([0023]) from the sampling space enclosure ([0023, 0033, 0035]) and the optic window ([0023]) .  

Regarding claim 17, Miyazawa teaches wherein the sampling space enclosure (enclosure is made by elements 35, 27, 22 and left part of 28; See Figures 1-3) has at least two portions (35 and 22) and cleaning ([0023]) comprises removing one portion ([0023]) to provide access to the interior of the sampling space enclosure (by removing the element 35 to be cleaned, it provides access to the interior of the element 27; [0023]; Figures 1-3).  

Regarding claim 18, Miyazawa teaches wherein the sampling space enclosure (enclosure is made by elements 35, 27, 22 and left part of 28; See Figures 1-3) has at least two portions (35 and 22) and replacing the sampling space enclosure ([0023, 0035]) comprises replacing one or more portions (35; [0023]) of the sampling space enclosure (enclosure is made by elements 35, 27, 22 and left part of 28; See Figures 1-3).

Regarding claim 19, Miyazawa teaches wherein the sampling space enclosure (enclosure is made by elements 35, 27, 22 and left part of 28; See Figures 1-3) comprises a first portion (35), a second portion (27), a light mold (24) and an optic window (22) and replacing the sampling space enclosure ([0023, 0035]) comprises replacing the first portion ([0023]).

Regarding claim 20, Miyazawa teaches cleaning the optic window (35; Figures 1-3; [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Adachi (US 5,898,377).
Regarding claim 2, Miyazawa teaches the removable sampling enclosure but does not expressly teach the enclosure comprises an electrically conductive material.
However, Adachi teaches the enclosure (5; Figure 1) comprises an electrically conductive material (metal; Column 2, Lines 21-34; Column 3, Line 56 - Column 4, Line 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Adachi’s electrically conductive material as the material of Miyazawa’s enclosure since it provides electromagnetic shielding, the influence of the electromagnetic noises within the electrical equipment upon the light-emitting means and light-detecting means is alleviated, whereby the apparatus is prevented from malfunctions due to such electromagnetic noises (See Adachi Column 2, Lines 21-34).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Stibich et al. (US 20180322753; hereinafter “Stibich”).
Regarding claim 3, Miyazawa teaches the removable sampling enclosure but does not expressly teach the enclosure absorbs infrared light.
However, Stibich teaches the enclosure (24 and/or 26; Figure 3) absorbs infrared light ([0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Stibich’s absorption of infrared light performed by Miyazawa removable sampling enclosure in order to prevent exposure of infrared light to the photoelectric receiver of the smoke detector 30, thus eliminating detection of other light and only permits the detection of the light used for detection of smoke; this increases the efficiency and reliability of the smoke detector.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Duric et al. (US 2020152034; hereinafter “Duric”).
Regarding claim 6, Miyazawa teaches the at least one light emitter but does not expressly teach emitting multiple wavelengths.
However, Duric teaches emitting multiple wavelengths ([0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Duric’s multiple wavelengths emitted by Miyazawa at least one light emitter in order to provide a manner of smoke detection that ensures comprehensive monitoring of both smoke particles and disturbances (See Duric [0082]).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of McKendree (US 20140160473).
Regarding claim 9, Miyazawa teaches the removable sampling space enclosure but does not expressly teach the enclosure further comprises a cleaning port.
However, McKendree teaches the enclosure (110; Figures 1-2) further comprises a cleaning port (11; Figures 1-2; [0040, 0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have McKendree’s cleaning port implemented on Miyazawa’s removable sampling space enclosure in order eliminate any dust and/or suspended in the enclosure that is misinterpreted as smoke caused by a fire which often results in false alarms; this increasing the reliability and efficiency of the smoke detector (See McKendree [0003]). 

Regarding claim 15, Miyazawa teaches the sampling space enclosure but does not expressly teach the enclosure comprising a cleaning port and cleaning comprises applying compressed air or suction through the cleaning port.
However, McKendree teaches the enclosure (110; Figures 1-2) comprising a cleaning port (11; Figures 1-2; [0040, 0043]) and cleaning ([0040, 0043]) comprises applying compressed air ([0040, 0043]) through the cleaning port ([0040, 0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have McKendree’s cleaning port implemented on Miyazawa’s removable sampling space enclosure and applying compressed air through the cleaning port in order eliminate any dust and/or suspended in the enclosure that is misinterpreted as smoke caused by a fire which often results in false alarms; this increasing the reliability and efficiency of the smoke detector (See McKendree [0003]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Gillies et al. (US 20180178259; hereinafter “Gillies”). 
Regarding claim 10, Miyazawa teaches the optic window but does not expressly teach the window has anti-static or hydrophobic properties.
However, Gillies teaches windows having hydrophobic properties ([0020, 0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Gillies teaching of hydrophobic properties implemented on Miyazawa’s optic window in order stop most of the dirt from getting to the window; thus resisting dirt from getting to the window, repelling any dirt that may contact the window's surface and resisting in significant accumulation on the window and effectively keeps it clean (See Gillies [0002, 0020 and 0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2855                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855